Citation Nr: 0508163	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1971.

In November 2000, the RO denied service connection for 
Reiter's syndrome.  The veteran appealed to the Board of 
Veterans' Appeals (Board), and the Board denied the appeal in 
January 2003.

The veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties to the appeal filed a "Joint Motion for Remand" 
with the Court, and the Court granted the motion in December 
2003, thereby vacating the Board's decision and remanding the 
matter for re-adjudication.

In May 2004, the Board remanded the case to the RO for 
additional development, consistent with the Court's order.  
Thereafter, the case was returned to the Board in February 
2005.

This case has been advanced on the Board's docket by reason 
of severe financial hardship.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).  For the reasons 
set forth below, this appeal is again being REMANDED to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).

When this case was remanded to the RO in May 2004, the Board 
requested, among other things, that the veteran be asked to 
identify any care providers (including VA providers) who 
might possess additional evidence relevant to his claim.  If 
the veteran responded, providing adequate identifying 
information and appropriate releases (where necessary), the 
RO was to make efforts to obtain the evidence identified.

The record shows that the RO wrote the veteran in July 2004 
and asked him to identify any care providers (including VA 
providers) who might possess additional evidence relevant to 
his claim.  The veteran responded later that same month.  In 
pertinent part, he provided releases for a Dr. Jacobi and a 
Dr. Berklacich.  He also indicated that he continued to 
receive relevant treatment at the VA Medical Center (VAMC) in 
Nashville, Tennessee.

Some of the information provided by the veteran in his 
response to the RO's July 2004 letter appears to be 
inaccurate.  Although it is rather clear from the record that 
Dr. Berklacich began treating the veteran in 1993, for 
example, the veteran indicated on one of the release forms 
that Dr. Berklacich had treated him since 1989.  Similarly, 
while the record shows that Dr. Jacobi first saw the veteran 
around 1993, and then again in 2000, the veteran indicated on 
a release form that Dr. Jacobi had treated him in 1996.

Given that the record shows that Dr. Berklacich did not treat 
the veteran in 1989, and Dr. Jacobi did not treat him in 
1996, VA has no duty to further assist the veteran in 
obtaining records from those time frames.  See 38 C.F.R. 
§ 3.159(d) (2004).  That conclusion notwithstanding, a 
December 2004 letter from Dr. Berklacich indicates that he 
has continued to treat the veteran for Reiter's syndrome.  In 
addition, as noted above, there is evidence in the claims 
file that Dr. Jacobi saw the veteran around 1993.  Presently, 
although the claims file contains several letters from Dr. 
Berklacich, the most recent clinical report of record from 
that physician is dated in January 1997.  Further, there is 
no treatment report of record from Dr. Jacobi dated in 1993.  
Because the veteran has identified both of these physicians 
as individuals possessing additional evidence relevant to his 
claim, this matter should be developed further.  38 C.F.R. 
§ 19.9 (2004).

Efforts should also be made to ensure that all relevant 
reports of the veteran's VA treatment have been obtained for 
review.  As noted above, the veteran indicated in his 
response to the RO's July 2004 letter that he continued to 
receive relevant treatment at the VAMC in Nashville, 
Tennessee.  Presently, the record contains reports from that 
facility dated through September 18, 2002, and from January 
12, 2004 to February 8, 2005.  Notably, however, there are no 
reports of record from the period September 18, 2002 to 
January 12, 2004.  Nor does it appear that efforts have been 
made to obtain such reports..

Finally, the Board notes that the RO prepared a supplemental 
statement of the case (SSOC) in October 2004, relative to the 
issue here on appeal.  Thereafter-and while the record on 
appeal was still at the RO-VA treatment reports and a letter 
from Dr. Berklacich were added to the claims file.  Although 
the additional evidence received is clearly pertinent to the 
veteran's claim, no additional SSOC was prepared.  See 
38 C.F.R. § 19.31 (2004).  On remand, the agency of original 
jurisdiction will have an opportunity to consider the 
additional evidence when it re-adjudicates the claim.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain copies of all 
relevant clinical records from Dr. 
Berklacich, dated since January 1997, and 
copies of Dr. Jacobi's 1993 treatment of the 
veteran, following the procedures set out at 
38 C.F.R. § 3.159 (2004).  The evidence 
obtained should be associated with the claims 
file.

2.  Make efforts to obtain copies of all 
relevant clinical records from the VAMC in 
Nashville, Tennessee for the periods 
September 18, 2002 to January 12, 2004, and 
after February 8, 2005, following the 
procedures set out at 38 C.F.R. § 3.159 
(2004).  The evidence obtained should be 
associated with the claims file.

3.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
is denied, an SSOC should be provided to the 
veteran and his representative.  The SSOC 
should contain, among other things, a 
discussion of evidence received since the 
last SSOC was prepared in October 2004.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


